PROMISSORY NOTE







AMOUNT  

    First Tranche: US$100,000

ISSUANCE DATE

          January 6, 2010

MATURITY DATE

     

          January 6, 2011




AMOUNT  

             Second Tranche: US$50,000

ISSUANCE DATE

                July 6, 2010

MATURITY DATE

     

                July 6, 2011







         FOR VALUE RECEIVED, UOMO Media Inc. (“Borrower”), a Nevada corporation,
having an address of 161 Bay Street, 27th Floor, Toronto, Ontario, M5J 2S1,
Canada, hereby promises to pay to the order of Green Stone Capital, (“Lender”),
the sum drawn up to Total of One Hundred Fifty Thousand U.S. Dollars
(US$150,000), together with interest on the unpaid principal amount, upon the
terms and conditions specified below.




         1.    TRANCHES. The Borrower will receive advanced amounts in 2
separate tranches (“Tranche”) up to an aggregate of US$150,000 under the terms
set forth herein.  The aggregate unpaid principal balance outstanding, if any,
at any time during the term of this Note shall be referred to as the “Principal
Amount.”




         2.     TERM. The Principal Amount of each Tranche and all interest
accrued shall be due and payable and must be paid to the Lender no later than 12
Months from Date of each Tranche (the “Maturity Date”).




         3.     RATE OF INTEREST. Interest payable on the Principal Amount shall
accrue at a fixed rate equal to 20%. Interest shall be calculated at the end of
the 12-month term based on the outstanding Principal Amount at the end of the
term. Outstanding interest is due at the time the Principal Amount is due as set
forth in this Note.  Interest shall only accrue on sums advanced and received by
Borrower under this Note.




         4.     RATE OF INTEREST: EARLY PREPAYMENT OPTION. Interest payable on
the Principal Amount shall be reduced and accrued at a fixed rate equal to 10%
should the Borrower wish to pay back the outstanding Principal Amount at 6
Months from Date of Each Tranche. Interest shall be calculated at the end of the
6-month term based on the outstanding Principal Amount at the end of the term.
Outstanding interest is due at the same time the Principal Amount is paid as
outlined herein.  Interest shall only accrue on sums advanced and received by
Borrower under this Note.




         5.     PREPAYMENT. Prepayment of the Principal Amount and interest may
be made at any time, in any amount, without penalty.





Page 1 of 3









         6.     NOTE DUE AND PAYABLE. The entire unpaid Principal Amount and
accrued interest under this Note shall become immediately due and payable upon
the insolvency of the Borrower, the commission of an act of bankruptcy by the
Borrower, the execution by the Borrower of a general assignment for the benefit
of creditors, or the filing by or against the Borrower of a petition in
bankruptcy or a petition for relief under the provisions of any bankruptcy,
insolvency, company creditors’ arrangement, similar statute, or any other
statute applicable to the relief of debtors, of the United States, Canada, or
any other jurisdiction, and the continuation of such petition without dismissal
for a period of 90 days or more.




         7.     WAIVER. No previous waiver and no failure or delay by the Lender
or the Borrower in acting with respect to the terms of this Note shall
constitute a waiver of any breach, default, or failure of condition under this
Note or the obligations secured thereby. A waiver or modification of any term of
this Note or of any of the obligations secured thereby must be made in writing
and signed by a duly authorized officer of the Lender and shall be limited to
the express terms of such waiver.




         The Borrower hereby expressly waives presentment and demand for payment
on the Maturity Date.




         8.     CONFLICTING AGREEMENTS. In the event of any inconsistencies
between the terms of this Note and the terms of any other document related to
any advances evidenced by this Note, the terms of this Note shall prevail.




         9.     GOVERNING LAW. This Note shall be construed in accordance with
the laws of the Province of Ontario, Canada and the laws of Canada applicable
therein, and the parties stipulate to the personal jurisdiction of the courts of
the Province of Ontario.




[The remainder of this page is intentionally left blank; Signature page to
follow.]





Page 2 of 3







IN WITNESS WHEREOF, the parties hereto have executed this Promissory Note as of
the 6th day of January, 2010.  




Borrower:

UOMO MEDIA INC.







Authorized signature:

/s/ Camara Alford

                                                       

Camara Alford

Chairman & CEO










Lender:

GREEN STONE CAPITAL







Authorized signature:

/s/ Tenchi Hartman

                                                       

Tenchi Hartman

President




















Page 3 of 3





